GARRISON, Judge,
dissenting.
I respectfully dissent. In my opinion, Relator’s opportunity to automatically disqualify Judge Merrell pursuant to Rule 51.05 expired prior to May 26, 2000, when this case was tried and a judgment was entered. I do not believe that a new opportunity to do so arose after Judge Mer-rell was designated a second time as the judge in this action upon remand following appeal.
*473Rule 51.05 has traditionally afforded the civil litigant “a virtually unfettered right on one occasion to unilaterally disqualify a judge who is subjectively sensed to be partial, prejudiced or lacking in objectivity/' State ex rel. Heistand v. McGuire, 701 S.W.2d 419, 420 (Mo. banc 1985); (quoting State ex rel. B C C v. Conley, 568 S.W.2d 605, 609 (Mo.App.1978)).1 Clearly, the purpose of Rule 51.05 is to provide an opportunity, if timely exercised, to disqualify a judge for purely subjective reasons.2 That right, however, is limited to disqualifying a trial judge one time. State ex rel. Hagler v. Seay, 907 S.W.2d 786, 787 (Mo. banc 1995).
In Burns v. Goeke, 884 S.W.2d 60, 62 (Mo.App. E.D.1994), the court said that “[i]t is the identification of the judge which commences the time running” for the purpose of determining timeliness of a Rule 51.05(b) application. 884 S.W.2d at 62. It also said:
The rule as it presently exists requires the parties to assess the acceptability of the trial judge within a short period after the judge’s identity has been determined and move for a change of judge before any proceedings on the record begin. There is no real justification for allowing a party thereafter to move for a change of judge simply because the judge’s rulings were contrary to the party’s position. If true prejudice of the judge can be established, a remedy is available. See Rules 51.05(d) and 51.06(a).
Id. This is consistent with the rule that a party is not entitled to an automatic disqualification of a judge assigned to the case upon remand when the same judge also presided over the original trial. Id.; Anderson v. Anderson, 861 S.W.2d 796, 800 (Mo.App. S.D.1993).
Even though Judge Merrell left office for a period of time while this case was on appeal, he was the judge assigned to the case both before and after the appeal. He was thus “identified” as the judge in this case prior to trial and appeal. To permit Relator to now disqualify Judge Merrell under Rule 51.05(b) would, in effect, permit him to do so because the judge’s rulings were not consistent with his contentions in the case, a justification specifically disallowed by Burns, 884 S.W.2d at 62.
I would hold that Relator’s opportunity to disqualify Judge Merrell pursuant to Rule 51.05(b) terminated prior to the original trial. Accordingly, I would quash the Preliminary Order in Mandamus.

. Rule 51.05(b) has been amended twice since Heistand. While the manner of determining the timeliness of an application for a change of judge under that rule has undergone change, the theory behind the rule, i.e., permitting one automatic disqualification upon the filing of a timely application, has remained constant. Therefore, the purpose of the rule, as stated in Heistand, is as viable today as then.


. The availability of a disqualification for cause is dealt with in Rules 51.05(d) and 51.06(a), neither of which is at issue here.